Name: 2001/700/EC: Commission Decision of 17 September 2001 amending Decision 94/278/EC drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC, with respect to imports of honey (Text with EEA relevance) (notified under document number C(2001) 2666)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  animal product;  trade
 Date Published: 2001-09-25

 Avis juridique important|32001D07002001/700/EC: Commission Decision of 17 September 2001 amending Decision 94/278/EC drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC, with respect to imports of honey (Text with EEA relevance) (notified under document number C(2001) 2666) Official Journal L 256 , 25/09/2001 P. 0014 - 0016Commission Decisionof 17 September 2001amending Decision 94/278/EC drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC, with respect to imports of honey(notified under document number C(2001) 2666)(Text with EEA relevance)(2001/700/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(1), as last amended by Commission Decision 1999/724/EC(2), and in particular Article 10(2)(a) thereof,Whereas:(1) Part XIV of Annex to Commission Decision 94/278/EC(3), as last amended by Decision 2001/158/EC(4), draws up a list of third countries form which Member States authorise imports of honey.(2) Poland and Zambia have submitted a plan as regards honey, setting out guarantees as regards the monitoring of the groups of residues and substances referred to in Annex 1 of Council Directive 96/23/EC(5) and have been added to the Annex to Commission Decision 2000/159/EC(6) as last amended by Commission Decision 2001/478/EC(7) on the provisional approval of residue plans of third countries according to Directive 96/23/EC.(3) Moldova has submitted a plan which, as regards honey, establishes sufficient guarantees concerning the monitoring of the groups of residues and substances referred to in Annex 1 to Directive 96/23/EC.(4) Monitoring plan for residues of Norway has been approved in accordance with Decision of the EFTA Surveillance Authority No 223/96/COL(8).(5) Monitoring plan for residues of San Marino has been approved in accordance with Decision No 1/94 of the EC-San Marino Cooperation Committee(9).(6) Decision 94/278/EC should be amended to authorise imports of honey from those third countries, which comply with Directive 96/23/EC, concerning the approval of residues plan for that product.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Part XIV of the Annex to Decision 94/278/EC is hereby replaced by the Annex to the present Decision.Article 2This Decision shall apply from 1 September 2001.Article 3This Decision is addressed to the Member States.Done at Brussels, 17 September 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 62, 15.3.1993, p. 49.(2) OJ L 290, 12.11.1999, p. 32.(3) OJ L 120, 11.5.1994, p. 44.(4) OJ L 57, 27.2.2001, p. 52.(5) OJ L 125, 25.5.1996, p. 10.(6) OJ L 51, 24.2.2000, p. 30.(7) OJ L 176, 29.6.2001, p. 68.(8) OJ L 78, 20.3.1997, p. 38.(9) OJ L 238, 13.9.1994, p. 25.ANNEXPART XIVList of third countries from which Member States authorise imports of honey(AR) Argentina(AU) Australia(BG) Bulgaria(BR) Brazil(CA) Canada(CL) Chile(CN) China(CU) Cuba(CY) Cyprus(CZ) Czech Republic(EE) Estonia(GT) Guatemala(HR) Croatia(HU) Hungary(IL) Israel(IN) India(LT) Lithuania(MT) Malta(MX) Mexico(MD) Moldova(NI) Nicaragua(NZ) New Zealand(NO) Norway(1)(PL) Poland(RO) Romania(SI) Slovenia(SK) Slovakia(SM) San Marino(2)(SV) El Salvador(TR) Turkey(US) United States of America(UY) Uruguay(VN) Vietnam(ZM) Zambia(1) Approved in accordance with Decision of the EFTA Surveillance Authority No 223/96/COL of 4 December 1996.(2) Approved in accordance with Decision No 1/94 of the EC-San Marino Cooperation Committee of 28 June 1994.